Citation Nr: 0409996	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  98-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to November 
1984.  He died in November 1987, and the appellant is his mother.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the RO in St. 
Louis, Missouri, which denied the appellant's reopened claim of 
service connection for the cause of the veteran's death.  

In July 2001, the appellant testified at a hearing at the RO 
before a Veterans Law Judge.  In November 2001, the Board 
determined that new and material evidence had been received to 
reopen the claim of service connection for the cause of the 
veteran's death, and remanded the case to the RO for additional 
development.  Thereafter, the claims file was sent to a special 
processing unit (the Tiger Team) at the RO in Cleveland, Ohio, and 
then returned to the St. Louis RO.  The case was thereafter 
transferred to the Board for further appellate review.  


REMAND

In a February 2004 letter, the RO informed the appellant that it 
was returning the claims file to the Board for appellate review.  
The RO also indicated, among other things, that she would need to 
apply to the Board directly if she desired to appear again 
personally before the Board to present testimony.  The appellant 
responded in March 2004 that she desired a new hearing based on 
additional evidence she had obtained.  

In a March 2004 letter, the Board requested the appellant to 
clarify what type of hearing she desired, and she duly responded 
that she wanted to attend a hearing before a Veterans Law Judge at 
the RO.  The Board notes that the Veterans Law Judge who 
previously conducted a hearing in July 2001 has recently left the 
Board, and acknowledges that the appellant is entitled to a 
hearing before a Judge who would be making the final disposition 
of this proceeding for VA.  In order to comply with due process, 
the appellant's request for another hearing must be honored.  

Accordingly, this case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to contact the appellant in 
order to schedule her for a personal hearing at the RO before a 
Veterans Law Judge.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the appellant 
unless she receives further notice.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



